Exhibit 10.1

PACKAGING CORPORATION OF AMERICA

Amended and Restated

EXECUTIVE INCENTIVE COMPENSATION PLAN

Effective:   July 26, 2006

Page 1 of 6


--------------------------------------------------------------------------------




PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN

Section 1 — Establishment and Purpose

1.1                                 Establishment of this Plan.  Packaging
Corporation of America hereby establishes the “PACKAGING CORPORATION OF AMERICA
AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN” (the “Plan”), set
forth herein, effective April 12, 1999, and amended and restated as of July 26,
2006.

1.2                                 Purpose.  The purpose of this Plan is to
create value for the shareholders of Packaging Corporation of America by:

(a)                                  Reinforcing a results-oriented management
culture by providing cash incentive opportunities focused on the Company’s
performance against the annual operating plan, industry economic conditions, and
industry competitive comparisons.

(b)                                 Providing special awards to individuals in
recognition of both accomplishment of longer-term objectives and to reward
significant accomplishments.  These accomplishments may include items such as
market share improvement, debt reduction, mergers, acquisitions, divestitures,
safety and environmental awards and performance, or industry-wide recognition of
Company results and performance.

Section 2 — Plan Definitions

(a)                                  Company means Packaging Corporation of
America and any successor employer, which adopts or assumes this Plan
(collectively, “PCA”), and any subsidiary corporation designated by the Board as
eligible to participate in this Plan; except that when used with reference to
authority under this Plan, Company shall mean PCA exclusively.

(b)                                 Board means the Board of Directors of PCA.

(c)                                  Compensation Committee means those members
of the Compensation Committee of the Board who are not employees of the
Company.  This Committee is charged with the overall authority for this Plan.

Page 2 of 6


--------------------------------------------------------------------------------




(d)                                 Effective Date means April 12, 1999, and as
amended and restated on July 26, 2006.

(e)                                  Executive Officer means any person elected
by the Board to serve as an executive officer of the Company.

(f)                                    Participants mean the group of all
persons who have been approved for participation in this Plan.

(g)                                 Performance Period means each consecutive
twelve-month period commencing January 1 of each year.

(h)                                 Incentive Target Award Pool means, with
respect to each Performance Period, the targeted amount of dollars as determined
by the Compensation Committee to be paid as incentive awards to all
Participants. 

(i)                                     Incentive Actual Award Pool means, with
respect to each Performance Period, the total amount of dollars as determined by
the Compensation Committee to be paid as incentive awards to all Participants,
which shall be between 0 and 200% of the Incentive Target Award Pool.  

(j)                                     Special Award Pool means, with respect
to each Performance Period, the total amount of dollars as determined by the
Compensation Committee to be paid to Participants who have been granted a
Special Award in recognition of their efforts as described in 1.2(b).

(k)                                  Individual Incentive Target Award means,
for each Participant, the anticipated individual incentive award determined as
either a percentage of their base salary, or as a percentage of their salary
grade midpoint or based upon their position within the Company.  The Individual
Incentive Target Award does not include the amount of any Individual Special
Award.

(l)                                     Individual Incentive Actual Award means
the actual incentive award to be paid to each Participant.

(m)                               Individual Special Award means an award paid
to a Participant from the Special Award Pool in addition to their Individual
Incentive Actual Award.

Section 3 — Eligibility and Participation

3.1                                 Eligibility and Participation. Eligibility
for participation in this Plan will be limited to those individuals who, by the
nature and scope of their positions, significantly impact the overall results of
the Company. The Company will

Page 3 of 6


--------------------------------------------------------------------------------




determine which individuals are eligible to participate in this Plan by virtue
of their position with the Company and will determine for each Performance
Period the individual Participants.

3.2                                 Cessation of Participation.  The Company may
withdraw its approval of an existing position at any time during the Performance
Period.  Participants whose employment is terminated during the Performance
Period for reasons other than disability, death, or retirement under a Company
retirement plan shall forfeit participation in this Plan unless otherwise
authorized by the Company.  At the sole discretion of the Company, participation
may be prorated for Participants who become disabled, die, retire or are
assigned to a non-eligible position during the Performance Period.

Section 4 — Awards

4.1                                 Incentive Target Award Pool.  Within 90 days
after the commencement of each Performance Period the Compensation Committee
shall establish the Incentive Target Award Pool.  The Company may adjust the
Incentive Target Award Pool during the Performance Period to accommodate for the
admission or elimination of Participants to or from this Plan, or to incorporate
adjustments to the Individual Incentive Target Awards of Participants whose
salary grade changes during the Performance Period.

4.2                                 Determination of Individual Incentive Target
Awards.  Annually, the Compensation Committee shall determine the Individual
Incentive Target Awards applicable to the Chairman and Chief Executive Officer
and each other Executive Officer of the Company, and the Company shall determine
the Individual Incentive Target Awards applicable to all other Participants.

4.3                                 Determination of Incentive Actual Award
Pool.  The Compensation Committee shall, promptly after the date on which all
necessary financial and other information becomes available, certify the degree
to which Company performance was achieved based upon actual performance against
the annual operating plan, industry economic comparisons, and industry
competitive comparisons. In exercising its sole discretion, the Compensation
Committee may use such objective or subjective factors as it determines to be
appropriate in the decision-making process, including the recommendations of the
Company, and will determine the total amount of incentive actual awards payable
under this Plan for the Performance Period.

4.4                                 Determination of Individual Incentive Actual
Awards.   The Compensation Committee shall approve the Individual Incentive
Actual Awards for the Chairman and Chief Executive Officer and each other
Executive Officer of the Company, and the Company shall approve the Individual
Incentive Actual Awards for all other Participants.

Page 4 of 6


--------------------------------------------------------------------------------




4.5                                 Determination of Special Award Pool.  The
Compensation Committee shall, at the conclusion of each Performance Period,
determine the amount to be paid as Individual Special Awards to individual
Participants.

4.6                                 Determination of Individual Special Awards. 
The Compensation Committee, at the conclusion of each Performance Period, shall
determine the amount of any Individual Special Awards to be paid to the Chairman
and Chief Executive Officer and each other Executive Officer of the Company, and
the Company shall approve the Individual Special Awards for all other
Participants in recognition of their accomplishments under the criteria set
forth in Section 1.2(b).  An Individual Special Award is in addition to a
Participant’s Individual Incentive Actual Award.

Section 5 — Compensation Committee Authority.  The Compensation Committee shall
have the right at any time in its sole discretion to modify, eliminate or
withdraw for such Performance Period or any other periods as it may determine,
any payments under Section 4 hereof, in part or in whole.

Section 6 — Payment of Individual Awards.  Actual awards will be paid to
Participants in cash as soon as practical following approval of the Incentive
Actual Award Pool, the Special Award Pool, the Individual Incentive Actual
Awards, and the Individual Special Awards.  The Company shall have the right to
deduct from all payments made under this Plan to a Participant or to a
Participant’s beneficiary or beneficiaries any federal, state, foreign, city or
local taxes required by law to be withheld with respect to such payments.

Section 7 — Administration.  This Plan shall be administered by the Compensation
Committee.  Any interpretation of this Plan and any decision on any matter
pertaining to this Plan made by the Compensation Committee in its discretion
shall be final, binding, and conclusive upon all persons.

Section 8 — Employment Rights and Other Benefit Programs.  This Plan does not
constitute a contract of employment, and participation in this Plan will not
give a Participant the right to continue in the employ of the Company on a
full-time, part-time, or any other basis.  In the absence of any specific
agreement to the contrary, this Plan shall not affect any right of the Company
to terminate, with or without cause, any Participant’s employment at any time.  
Participation in this Plan will not give any Participant any right or claim to
any benefit under this Plan, unless such right or claim has specifically been
granted by the Compensation Committee in writing under the terms of this Plan.

Page 5 of 6


--------------------------------------------------------------------------------




Section 9 — Amendment and Termination.  The Compensation Committee, in its
absolute discretion and without notice, may at any time and from time to time
modify or amend, in whole or in part, any or all of the provisions of this Plan,
or suspend or terminate this Plan entirely.

Section 10 — Applicable Laws.  This Plan shall be construed, administered and
governed in all respects under and by the laws of the State of Illinois, without
regard to its conflict of laws principles.

Section 11 — Interests Not Transferable.  Any interests of Participants under
this Plan may not be voluntarily sold, transferred, alienated, assigned or
encumbered, other than by will or pursuant to the laws of descent and
distribution.

Section 12 — Severability.  In the event any provision of this Plan shall be
held to be illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of this Plan, and this Plan shall be
construed and enforced as if such illegal or invalid provisions had never been
contained in this Plan.

Section 13 — Effect on Other Plans or Agreements.  Payments or benefits provided
to a Participant under any stock, deferred compensation, savings, retirement or
other employee benefit plan are governed solely by the terms of such plan.

 

Page 6 of 6


--------------------------------------------------------------------------------